DETAILED ACTION
Claims 1 and 11 have been cancelled.
Claims 2-10 and 12-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 2-10, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, the ADC configured to: (1) detect a specified signal feature of the input signal, wherein the specified signal feature includes one or more of an amplitude of the input signal exceeding a specified threshold amplitude, energy within a specific bandwidth of the input signal exceeding a specified threshold energy, a root-mean-square (RMS) value of the input signal exceeds a specified RMS value, or a rate of change of the input signal exceeding a specified threshold rate of change; and (2) change an operating condition of an additional circuit of the signal processing chain in response to detecting the signal feature of the input signal. Therefore, the claims are allowed. 

Regarding claims 15-19, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, the features of: detecting a specified signal feature of the analog signal using the ADC circuit; and changing, by the ADC circuit, an operating condition of an additional circuit of the signal processing chain in response to the detecting the predetermined signal feature, wherein changing the operating condition of an additional circuit includes the ADC circuit changing a power mode of an input amplifier of the signal processing chain in response to detecting the signal feature of the input signal. Therefore, the claims are allowed.

Regarding claim 20, the prior art of record is not seen to teach or suggest the claimed invention as a whole, in particular, means for detecting a specified signal feature of the analog input signal, wherein the specified signal feature includes one or more of an amplitude of the input signal exceeding a specified threshold amplitude, energy within a specific bandwidth of the input signal exceeding a specified threshold energy, a root-mean-square (RMS) value of the input signal exceeds a specified RMS value, or a rate of change of the input signal exceeding a specified threshold rate of change; and means for changing an operating condition of an additional circuit of the signal processing chain in response to the detecting the predetermined signal feature. Therefore, the claim is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809